Citation Nr: 1026434	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating greater than 30 percent for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, which denied an increased rating for bilateral 
pes planus, which is currently 30 percent disabling.  The Veteran 
disagreed with the denial, and this matter is properly before the 
Board for adjudication.

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

REMAND

The Veteran contends that he deserves a higher rating because his 
level of pain has increased.  He asserts that he has very badly 
collapsed arches, and his feet cause him much pain at work.  The 
Veteran further contends that he has severe pain in both feet 
daily and has problems standing for long periods of time.  He 
asserts that his foot problems have not gotten better and arch 
appliance in his shoes have not stopped the severe discomfort in 
his arches and big toes.  


The most recent VA examination was in April 2008.  The examiner 
noted the Veteran requested an increase in his service-connected 
foot disability because of its affect on his knees.  The Veteran 
was found to have moderate bilateral pes planus and, in rest, his 
Achilles is mildly everted.  The examiner opined that any 
limitation the Veteran has in his daily activities is due to his 
knees and not his feet.  The examiner further noted the Veteran 
used orthotic devices in the past which helped his feet 
considerably but is no longer using them because they have become 
worn out.  The examiner did not indicate whether the Veteran had 
pronation, tenderness of the plantar surfaces of the feet, or 
inward displacement or severe spasm of the tendon on 
manipulation, all criteria necessary for assignment of a higher 
rating.

The Veteran underwent a private podiatry examination in November 
2008 and complained of pain under both heels.  The examination 
showed pain on motion at both great toe joints, and a gait 
analysis demonstrated severe hyperpronation.  Foot X-rays showed 
severe arthritis at the left first metatarsophaleangeal joint.  
The private podiatrist diagnosed the Veteran with bilateral 
hallux valgus, plantar fasciitis, arthritis of the left great toe 
joint, and pes planovalgus.  The Veteran was placed on anti-
inflammatory medication and was advised to continue wearing foot 
orthotics.  He was also recommended to do minimal standing and 
walking due to his foot pain.

The Board has carefully reviewed and considered the Veteran's 
written statements and all evidence of record.  The Board must 
base its decision on the relevant medical evidence of record, and 
is bound by law to apply VA regulatory criteria.  Disabilities of 
the foot are rated under Diagnostic Codes 5276 to 5284. 38 C.F.R.  
§ 4.71a.  In the Veteran's case, in order to receive a 50 percent 
disability rating, the evidence of record must show a pronounced 
condition manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon achillis on manipulation, not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  When a medical examination report does not contain 
sufficient detail, the report must be returned as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009).  In this case, the 
VA examiner did not note whether the Veteran had marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendon achillis on manipulation and the private treatment records 
do not include such findings.  As such, the VA examination is 
inadequate, and this claim must be remanded pursuant to 
3.159(c)(4) to obtain a medical examination which complies with 
the requirements of 38 C.F.R. § 4.40.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, to identify any 
private treatment records and VA treatment 
records from November 2008 to present, 
concerning the flatfoot disability.  All 
such information, when obtained, should be 
made a part of the Veteran's claims 
folder.  If a negative response is 
obtained, it should be associated with the 
claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of the bilateral pes 
planus.  The claims folder must be made 
available to the examiner.  The examiner 
is requested to review the records and to 
determine whether the Veteran has marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked 
inward displacement and severe spasm of 
the tendon achillis on manipulation.  A 
complete rationale must be provided for 
each opinion expressed.

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any 
opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The Veteran 
has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


